DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been considered but are moot in view of new grounds of rejection.

Applicant has amended the claims.  To address these amendments, new art has been added and new rejections.  Please see the rejections that follow.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30, 32, 38 and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 30 and 38, claim 30 recited ‘…receive, from the plurality of third network nodes, a plurality of first messages comprising information, determine whether or not the first network node waits for the plurality of …’  These limitations are unclear.  That is, the limitations state that the first network node receives the messages with information and then states the first network node waits to receive the messages with the information based upon the information.  This logically does not make sense.  It is unclear if Applicant is attempting to claim that some but not all of the messages are received and then the first network node waits to receive all of the messages based upon the information received in some of the messages or something else.  Claim 38 does not cure the deficiencies of claim 30 and is rejected for similar reasons.

Regarding claims 32 and 39, claim 32 recited ‘…receiving, from the plurality of third network nodes, a plurality of first messages comprising information, determining whether or not the first network node waits for the plurality of …’  These limitations are unclear.  That is, the limitations state that the first network node receives the messages with information and then states the first network node waits to receive the messages with the information based upon the information.  This logically does not make sense.  It is unclear if Applicant is attempting to claim that some but not all of the messages are received and then the first network node waits to receive all of the messages based upon the information received in some of the messages or something else.  Claim 39 does not cure the deficiencies of claim 32 and is rejected for similar reasons.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Jain (2013/0084894) and further in view of Zhang (2013/0170347) and further in view of Wookey (2003/0147350).

Regarding claim 30, Jain discloses a first network node in a mobile communication system including a User Equipment (UE), a second network node, and a plurality of third network nodes, the first network node comprising: (See Jain fig. 1a,b; UE connected to RAN (e.g. second network node within RAN); MTC servers (e.g. third network nodes); MTC/IWF 102a, b (e.g. combination is first network node)
	at least one processor; and
	at least one memory coupled to the at least one processor, the at least one memory storing instructions that, if executed by the at least one processor, cause the at least one processor to: (MTC/IWF 102a, b has at least one processor executing an algorithm stored in memory)
	connect to the plurality of third network nodes using a plurality of connections between the first network node and the plurality of third network nodes, (See Jain fig. 1a; plurality of connections between MTC Server 110a-c and 112a-c connecting to MTC-IWF 102a/b)
	receive, from the plurality of third network nodes, a plurality of first messages comprising information; (See Jain fig. 5; MTC/IWF receives a plurality of trigger messages from a plurality of MTC servers (e.g. third network nodes))
	send to the UE via the second network node based on information, (See Jain fig. 5; step 540; sending the plurality of aggregated device trigger messages (e.g. a second message) to the MTC device (e.g. UE) via the RAN (e.g. which contains a second network node))
Jain does not explicitly disclose make a determination of whether or not the first network node waits until the plurality of messages arrive based on the information.  However, Zhang does disclose make a determination of whether or not the first network node waits until the plurality of messages arrive based on the information.  (See Zhang para. 66; priority parameter high (e.g. send immediately); parameter is received information; see also para. 70; para. 80; delay period (e.g. designated time delay ) then send request)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Jain to include the teaching of make a determination of whether or not the first network node waits until the plurality of messages arrive based on the information of Zhang with the motivation being to optimize network performance (e.g. sending info when a device is available to receive) and further to optimize scheduling (e.g. high priority messages sent first; other messages delayed) and further to save battery power (e.g. not waking up MTC devices when the messages are not important).
Jain in view of Zhang do not explicitly disclose determining whether or not the first network node waits for the plurality of messages and transmitting as either an aggregate message or separate single message depending on priority.  However, Wookey does disclose determining whether or not the first network node waits for the plurality of messages and transmitting as either an aggregate message or separate single message depending on priority.  (See Wookey para. 173, 175, 148; urgent data is prioritized and delivered in a timely manner;  determining whether to aggregate or not and transmitting according to the decision)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Jain in view of Zhang to include the teaching of determining whether or not the first network node waits for the plurality of messages and transmitting as either an aggregate message or separate single message depending on priority of Wookey with the motivation being to save battery power and further to save bandwidth overhead and further to ensure urgent packets are sent without delay and further to optimize limited resources.


Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Jain (2013/0084894) and further in view of Zhang (2013/0170347) and further in view of Wookey (2003/0147350) and further in view of Kim (2012/0282956).

	Regarding claim 38, Jain in view of Zhang in view of Wookey discloses the first network node according to claim 30.  Jain in view of Zhang does not explicitly disclose wherein the instructions further cause the at least one processor to receive, from the UE, a fourth message via the second network node.  However, Kim does disclose wherein the instructions further cause the at least one processor to receive, from the UE, a third message via the second network node.  (See Kim para. 257; fig. 2; UE sends a ACK (e.g. fourth message) to a network device (e.g. first network node) via eNodeb (e.g. via second network node))  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Jain in view of Zhang in view of Wookey to include the teaching of wherein the instructions further cause the at least one processor to receive, from the UE, a fourth message via the second network node of Kim with the motivation being to definitively know whether the UE has received a message and further to save bandwidth by not retransmitting packets that have successfully received and further to ensure important packets are successfully received.


Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Jain (2013/0084894) and further in view of Zhang (2013/0170347) and further in view of Wookey (2003/0147350).

	Regarding claim 32, Jain discloses a communication method for a first network node in a mobile communication system including a User Equipment (UE), a second network node, and a plurality of third network nodes, the communication method comprising: (See Jain fig. 1a,b; UE connected to RAN (e.g. second network node within RAN); MTC servers (e.g. third network nodes); MTC/IWF 102a, b (e.g. combination is first network node)
	connecting to the plurality of third network nodes using a plurality of connections between the first network node and the plurality of third network nodes; (See Jain fig. 1a; plurality of connections between MTC Server 110a-c and 112a-c connecting to MTC-IWF 102a/b)
receiving, from the plurality of third network nodes, a plurality of first messages including information; (See Jain fig. 5; MTC/IWF receives a plurality of trigger messages from a plurality of MTC servers (e.g. third network nodes))
	sending, to the UE, a second message via the second network node based on information (See Jain fig. 5; step 540; sending the plurality of aggregated device trigger messages (e.g. a second message) to the MTC device (e.g. UE) via the RAN (e.g. which contains a second network node))
Jain does not explicitly disclose make a determination of whether or not the first network node waits until the plurality of messages arrive based on the information.  However, Zhang does disclose make a determination of whether or not the first network node waits until the plurality of messages arrive based on the information.  (See Zhang para. 66; priority parameter high (e.g. send immediately); parameter is received information; see also para. 70; para. 80; delay period (e.g. designated time delay ) then send request)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Jain to include the teaching of make a determination of whether or not the first network node waits until the plurality of messages arrive based on the information of Zhang with the motivation being to optimize network performance (e.g. sending info when a device is available to receive) and further to optimize scheduling (e.g. high priority messages sent first; other messages delayed) and further to save battery power (e.g. not waking up MTC devices when the messages are not important).
Jain in view of Zhang do not explicitly disclose determining whether or not the first network node waits for the plurality of messages and transmitting as either an aggregate message or separate single message depending on priority.  However, Wookey does disclose determining whether or not the first network node waits for the plurality of messages and transmitting as either an aggregate message or separate single message depending on priority.  (See Wookey para. 173, 175, 148; urgent data is prioritized and delivered in a timely manner;  determining whether to aggregate or not and transmitting according to the decision)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Jain in view of Zhang to include the teaching of determining whether or not the first network node waits for the plurality of messages and transmitting as either an aggregate message or separate single message depending on priority of Wookey with the motivation being to save battery power and further to save bandwidth overhead and further to ensure urgent packets are sent without delay and further to optimize limited resources.

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Jain (2013/0084894) and further in view of Zhang (2013/0170347) and further in view of Wookey (2003/0147350) and further in view of Kim (2012/0282956).

	Regarding claim 39, Jain in view of Zhang in view of Wookey discloses the communication method according to claim 32.  Jain in view of Zhang in view of Wookey does not explicitly disclose wherein the instructions further cause the at least one processor to receive, from the UE, a fourth message via the second network node.  However, Kim does disclose wherein the instructions further cause the at least one processor to receive, from the UE, a third message via the second network node.  (See Kim para. 257; fig. 2; UE sends a ACK (e.g. third message) to a network device (e.g. first network node) via eNodeb (e.g. via second network node))  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Jain in view of Zhang in view of Wookey to include the teaching of wherein the instructions further cause the at least one processor to receive, from the UE, a fourth message via the second network node of Kim with the motivation being to definitively know whether the UE has received a message and further to save bandwidth by not retransmitting packets that have successfully received and further to ensure important packets are successfully received.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CLAWSON whose telephone number is (571)270-7498. The examiner can normally be reached M-F 7:30-5:00 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on (571) 272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stephen J Clawson/Primary Examiner, Art Unit 2461